 Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 1 of 20 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

DENISE THURMOND
211 Owen St.
Hamilton, OH 45011

       Plaintiff,
                                                           CASE NO:
v.
                                                           JUDGE:
FORD MOTOR COMPANY,
3000 E Sharon Rd.
Cincinnati, OH 45241

      Defendant.
___________________________________/

                                  NOTICE OF REMOVAL

       Please take notice that pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Ford Motor

Company (“Ford”) hereby removes the action, Denise Thurmond v. Ford Motor Company, Case

No. A 1905353, from the Court of Common Pleas for Hamilton County, Ohio to the United States

District Court for the Southern District of Ohio, Western Division, pursuant to 28 U.S.C. § 1331,

28 U.S.C. § 1441(a), and 28 U.S.C. § 1446. In support, Ford states as follows:

                                          Background

       1.      On November 8, 2019, Plaintiff Denise Thurmond (“Plaintiff”) filed a Complaint

against Ford Motor Company (“Ford”) in the Court of Common Pleas for Hamilton County, Ohio.

The case was docketed under Case No. A 1905353. Plaintiff obtained service on Ford on

November 13, 2019. A copy of the docket and pleadings served upon Ford are attached as Exhibit

A and includes the Complaint and Summons.

       2.      The Complaint purports to assert claims for discrimination and retaliation in

violation of the American with Disabilities Act of 1990, as amended. (Ex. A, Complaint).
 Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 2 of 20 PAGEID #: 2




       3.      No responsive pleadings have been filed by Ford in the state court action.

       4.      As stated in more detail below, this case is properly removed to this Court pursuant

to 28 U.S.C. § 1441 because Ford has satisfied the procedural requirements for removal and this

Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331.

                                  Federal Question Jurisdiction

       5.      Pursuant to 28 U.S.C. § 1331, “[t]he district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United States.”

       6.      This Court has original jurisdiction over this action based upon federal question

jurisdiction. 28 U.S.C. § 1331. Specifically, Plaintiff’s case arises from alleged violations of the

Americans with Disabilities Act of 1990, as amended. (Ex. A, Complaint).

       7.      Ford is removing this action to this Court pursuant to 28 U.S.C. §§ 1331 and

1441(a). This civil action arises under the laws of the United States, and the Court has jurisdiction

over Plaintiff’s claims.

       8.      Venue is proper in the Southern District of Ohio, Western Division, because the

state court action is pending within this Court’s jurisdiction. 28 U.S.C. §§ 1441(a); 1446(a).

                      Procedural Requirements for Removal Are Satisfied

       9.      The Complaint was served on November 13, 2019. Accordingly, under 28 U.S.C.

§ 1446(b), this Notice of Removal is timely filed within 30 days of service of the Complaint and

Summons upon Ford.

       10.     The time for Ford to answer, move, or otherwise plead with respect to the

Complaint has not yet expired.

       11.     Concurrent with this Notice, Ford is serving the Notice on Plaintiff’s counsel and

will also timely file its Notice of Filing of Notice of Removal and a copy of this Notice of Removal




                                                 -2-
 Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 3 of 20 PAGEID #: 3




with the Clerk of Courts of the Hamilton County Court of Common Pleas pursuant to 28 U.S.C. §

1446(d). A copy of the Notice of Filing of Notice of Removal is attached as Exhibit B.

       12.     By filing a Notice of Removal, Ford does not waive any right to assert any defense

and/or objection to which it may be entitled.

       WHEREFORE, Defendant Ford Motor Company respectfully requests that the above-

captioned matter, now pending the Court of Common Pleas for Hamilton County, Ohio, Case No.

A 1905353, be removed to this Honorable Court for trial and final determination.



Dated: December 9, 2019                           Respectfully submitted,


                                                  /s/ Ronald G. Linville
                                                  Ronald G. Linville (0025803)
                                                  Email: rlinville@bakerlaw.com
                                                  BAKER & HOSTETLER LLP
                                                  200 Civic Center Drive
                                                  Suite 1200
                                                  Columbus, OH 43215-4138
                                                  Telephone: 614.228.1541
                                                  Facsimile: 614.462.2616

                                                  Attorney for Defendant Ford Motor Company




                                                -3-
 Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 4 of 20 PAGEID #: 4




                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on December 9, 2019, a true and correct copy of the

foregoing Notice of Removal was electronically filed with the Clerk of Court using the Court’s

CF/ECF filing system and sent via U.S. mail, postage pre-paid, to all interested parties of record

identified below.

       Denise Thurmond
       211 Owen St.
       Hamilton, OH 45011

       Plaintiff


                                             /s/ Ronald G. Linville________________________
                                             Ronald G. Linville

                                             Attorney for Defendant Ford Motor Company




                                              -4-
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 5 of 20 PAGEID #: 5
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 6 of 20 PAGEID #: 6
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 7 of 20 PAGEID #: 7
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 8 of 20 PAGEID #: 8
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 9 of 20 PAGEID #: 9
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 10 of 20 PAGEID #: 10
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 11 of 20 PAGEID #: 11
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 12 of 20 PAGEID #: 12
                                    Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 13 of 20 PAGEID #: 13


                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   DENISE THURMOND
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 1905353
                                                                                                        SUMMONS
                                   FORD MOTOR COMPANY
                                        DEFENDANT


                                        FORD MOTOR COMPANY
                                        3000 E SHARON RD                               D-1
                                        CINCINNATI OH 45241




                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        DENISE THURMOND
                                        211 OWEN ST
                                        HAMILTON OH 45011

                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   DENISE THURMOND                                     Clerk, Court of Common Pleas
                                   211 OWEN ST                                            Hamilton County, Ohio
                                   HAMILTON OH 45011

                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      November 12, 2019



                                   *D127172426*
                                   D127172426




Powered by TCPDF (www.tcpdf.org)
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 14 of 20 PAGEID #: 14
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 15 of 20 PAGEID #: 15
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 16 of 20 PAGEID #: 16
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 17 of 20 PAGEID #: 17
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 18 of 20 PAGEID #: 18
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 19 of 20 PAGEID #: 19




                           IN THE COURT OF COMMON PLEAS
                               HAMILTON COUNTY, OHIO


Denise Thurmond,                                :
                                                :
                      Plaintiff,                :            CASE NO. A 1905353
                                                :
               vs.                              :
                                                :            JUDGE THOMAS O. BERIDON
Ford Motor Company,                             :
                                                :
                      Defendant.                :


                       NOTICE OF FILING NOTICE OF REMOVAL

       Please take notice that Defendant Ford Motor Company has filed in the Office of the Clerk

of the United States District Court for the Southern District of Ohio, Western Division, a Notice

of Removal of this case from the Common Pleas Court for Hamilton County, Ohio. A copy of the

aforesaid Notice of Removal is attached hereto as Exhibit A and made a part hereof.

       Please take notice that pursuant to 28 U.S.C. § 1446(d), this Court “shall proceed no further

unless and until the case is remanded.”

Dated: December 9, 2019                             Respectfully submitted,


                                                    /s/ Ronald G. Linville
                                                    Ronald G. Linville (0025803)
                                                    Email: rlinville@bakerlaw.com
                                                    BAKER & HOSTETLER LLP
                                                    200 Civic Center Drive
                                                    Suite 1200
                                                    Columbus, OH 43215-4138
                                                    Telephone: 614.228.1541
                                                    Facsimile: 614.462.2616

                                                    Attorney for Defendant Ford Motor Company
Case: 1:19-cv-01039-MRB-SKB Doc #: 1 Filed: 12/09/19 Page: 20 of 20 PAGEID #: 20




                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 9, 2019, a true and correct copy of the foregoing

Notice of Filing Notice of Removal was electronically filed with the Clerk of Court using the Court’s

CF/ECF filing system and sent via U.S. mail, postage pre-paid, to all interested parties of record

identified below.

       Denise Thurmond
       211 Owen St.
       Hamilton, OH 45011

       Plaintiff




                                              /s/ Ronald G. Linville________________________
                                              Ronald G. Linville

                                              Attorney for Defendant Ford Motor Company
